ORDER
PER CURIAM.
Mareellus Williams (“Defendant”) appeals the judgment entered upon his conviction for first-degree robbery, Section 569.020 RSMo. (1994);1 armed criminal action, Section 571.015; and unlawful use of a weapon, Section 571.030.1 RSMo. Supp. (1999). Defendant was sentenced to concurrent terms of twenty years for the first-degree robbery, twenty years for armed criminal action, and seven years for unlawful use of a weapon. Defendant alleges that: (1) the trial court plainly erred in finding him a persistent felony offender under Section 558.016; and (2) the trial court erred in denying his motion for judgment of acquittal. We have reviewed the briefs of the parties and the record on appeal and conclude that: (1) Defendant suffered no manifest injustice or miscarriage of justice in being sentenced as a persistent offender; and (2) there was sufficient evidence to show that Defendant was carrying a concealed weapon. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).

. All statutory references are to RSMo. (1994) unless otherwise noted.